Citation Nr: 1615457	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  14-16 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected bilateral hearing loss prior to April 3, 2015, and in excess of 20 percent beginning April 3, 2015.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant had active service in the United States Army from November 1957 to November 1959, and from October 1961 to August 1962.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California which, in part, granted service connection for bilateral hearing loss and assigned a 10 percent evaluation.  

The Board remanded the case for additional development in January 2015.  The case has now been returned to the Board for appellate review.  While the case was in remand status, the evaluation for the appellant's hearing loss disability was increased from 10 percent to 20 percent, effective from April 3, 2015 (the date of a VA audiology examination); this created a staged rating.  Because neither of the two assigned evaluations at issue represents the maximum rating available for hearing loss, the appellant's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue on appeal is as listed on the title page.

The Veteran is appealing the initial rating that was assigned.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  On the VA audiology examination conducted in May 2010, the Veteran's hearing acuity was level VI in the right ear and level II in the left ear.

2.  On the VA audiology examination conducted in April 2015, the Veteran's hearing acuity was level VI in the right ear and level IV in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's service-connected bilateral (right and left ear) hearing loss disability were not met prior to April 3, 2015.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI, Table VIA and Table VII, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for an evaluation in excess of 20 percent for the Veteran's service-connected bilateral (right and left ear) hearing loss disability have not been met at any time since April 3, 2015.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI, Table VIA and Table VII, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he is entitled to an evaluation in excess of the currently assigned ratings for his service-connected bilateral hearing loss.  He maintains that he has extreme difficulty hearing human voices and general sounds at various audio ranges and that without the use of hearing aids his ability to hear is greatly reduced.  The appellant has reported having difficulty hearing when in a crowd; having to turn up the television and radio to very loud levels; and having difficulty understanding and discriminating different ranges of human voice.

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The Veteran's hearing loss claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  The Court has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 491.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Furthermore, to whatever extent the decision of the Court in Dingess requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  A letter to the appellant from VA, dated in March 2010, contained the information required by Dingess.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA treatment records have been associated with the claims file and the appellant was afforded VA audiometric examinations in May 2010, and April 2015.  

A medical opinion is adequate when it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The VA audiometric examinations were conducted by medical professionals, and the associated reports reflect review of the Veteran's hearing loss history.  The examinations included reports of the Veteran's symptoms for the claimed disability and demonstrated objective evaluations.  The VA examiners were able to assess and record the condition of the Veteran's hearing loss disability in each ear.

The Board finds that the VA audiometric examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that any examination report was in any way incorrectly prepared or that any VA examiner failed to address the applicable schedular criteria.  Therefore, the Board concludes that the Veteran was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the United States Court of Appeals for Veterans Claims confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the Board remand issued in January 2015, VA treatment records were obtained and added to the evidence of record.  The appellant was afforded a VA examination (audiometric).  Therefore, substantial compliance has been achieved.

Furthermore, the Veteran was informed about the kind of evidence that was required and the kinds of assistance VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The Veteran was provided with notice as to the medical evidence needed for increased evaluations for hearing loss, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claim

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, and the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes the Veteran's VA treatment records dated between June 2010 and May 2015; the reports of the VA audiometric examinations conducted in May 2010, and April 2015; and various written statements submitted by the Veteran and his representative.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Service connection for right and left (bilateral) sensorineural hearing loss was established by a June 2010 rating decision, effective as of January 7, 2010; an initial evaluation of 10 percent was assigned for the Veteran's hearing loss.  An evaluation of 20 percent has been in effect since April 3, 2015.  The Veteran contends that his bilateral hearing loss disability at issue in this case has been more severely disabling than reflected by these two evaluations.

The severity of a hearing loss disability is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.85(a), an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 hertz, or Hz (cycles per second).  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from level I, for essentially normal acuity, to level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear is to be evaluated separately.  Id. The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.

The appellant has submitted a private audiogram generated in March 2009.  The resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
60
70
75
64
LEFT
40
65
65
75
61

Speech audiometry was not performed.  Due to this, these private testing results are not adequate for adjudication purposes.  However, the Board does note that the results are similar to the VA audiometric results delineated below.

The Veteran was afforded a VA audiology examination in May 2010; the examiner reviewed the Veteran's claims file.  The Veteran complained of difficulty in communication with family and in social situations.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
65
80
90
74
LEFT
40
65
70
75
63

Speech audiometry (Maryland CNC) revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, these findings result in a corresponding designation of Level III hearing acuity in the right ear and Level II in the left ear.  Such findings result in a noncompensable disability evaluation.

However, as the right ear results included a pure tone threshold of more than 55 decibels at each tested frequency, an exceptional pattern is demonstrated and Table VIA must be considered.  Applying the May 2010 findings to Tables VI and VIA shows that Table VIA provides for a higher numeral of Level VI in the right ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 10 percent evaluation is derived. 

The Veteran was afforded another VA audiology examination in April 2015; the examiner reviewed the Veteran's claims file.  The Veteran complained of difficulty understanding conversation.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
65
80
90
75
LEFT
45
70
70
80
66

Speech audiometry (Maryland CNC) revealed speech recognition ability of 86 percent in the right ear and 80 percent in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, these findings result in a corresponding designation of Level III hearing acuity in the right ear and Level IV in the left ear.  Such findings result in a 10 percent disability evaluation.

However, as the right ear results included a pure tone threshold of more than 55 decibels at each tested frequency, an exceptional pattern is demonstrated and Table VIA must be considered.  Applying the April 2015 findings to Tables VI and VIA shows that Table VIA provides for a higher numeral of Level VI in the right ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 20 percent evaluation is derived. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing impairment disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the VA examiners of October 2010, and April 2015, noted the effects on the Veteran's daily life included his complaints of difficulty communicating with family and in social situations and difficulty communicating with people in noisy environments.  Thus, these two VA audiology examination reports did include information concerning how the Veteran's hearing impairment affects his daily functioning.  Further, the Veteran was given the opportunity to provide additional evidence through his lay statements and those of third parties.

Review of the Veteran's VA treatment records dated between 2010 and 2015 reveals that he was seen for an audiology consultation in September 2010.  He reported an active lifestyle with multiple listening situations.  In January 2011, he was fitted for hearing aids.

Under Diagnostic Code 6100, a 10 percent evaluation is assigned where hearing is at Level VI for one ear and Level II for the other.  Under the pertinent regulations, a 10 percent rating is yielded by the May 2010 VA audiometric testing results.  The requirements of 38 C.F.R. § 4.85 set out the numeric levels of impairment required for each disability rating, and those requirements are mandatory.  The Board must accordingly find that the preponderance of the evidence is against the appellant's claim for a disability evaluation in excess of 10 percent for his service-connected bilateral hearing loss prior to April 3, 2015.

Under Diagnostic Code 6100, a 20 percent evaluation is assigned where hearing is at Level VI for one ear and Level IV for the other.  Under the pertinent regulations, a 20 percent rating is yielded by the April 2015 VA audiometric testing results.  The requirements of 38 C.F.R. § 4.85 set out the numeric levels of impairment required for each disability rating, and those requirements are mandatory.  The Board must accordingly find that the preponderance of the evidence is against the appellant's claim for a disability evaluation in excess of 20 percent for his service-connected bilateral hearing loss beginning April 3, 2015.

Notwithstanding the above discussion, increased evaluations for the bilateral hearing loss disability could be granted if it were demonstrated that that particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the symptoms associated with the Veteran's service-connected bilateral hearing loss include difficulty comprehending speech.  The Veteran indicated that he has trouble hearing conversations, particularly when he is in a noisy environment.  Separate service connection is in effect for tinnitus.  The Board finds that the Veteran has not described exceptional or unusual features associated with his hearing loss.  Clearly the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, including difficulty hearing in the presence of environmental noise.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board notes that the appellant has not worked at any time during the appellate period.  In addition, the appellant has not indicated that he is not employed as a result of his hearing loss.  In the absence of a history of unemployability due to hearing loss, or other competent evidence suggestive of unemployability due to hearing loss, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board acknowledges that the Veteran, in advancing this appeal, believes that his hearing loss disability deficits have been more severe than the assigned disability ratings reflect.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  However, the Court has repeatedly indicated that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Board has carefully considered the Veteran's contentions.  In this case, however, the competent medical evidence offering the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the hearing loss disability on appeal.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the bilateral hearing loss.  The clinical assessments of record are considered persuasive as to the Veteran's degree of impairment due to hearing loss, since they consider the overall industrial impairment due to this service-connected condition.  

The preponderance of the most probative evidence is against the assignment of any higher rating for the bilateral hearing loss disability.  The findings needed for an evaluation in excess of 10 percent for the hearing loss disability were not demonstrated prior to April 3, 2015, and the findings needed for an evaluation in excess of 20 percent have not been demonstrated at any time since April 3, 2015.  Since the preponderance of the evidence is against an allowance of an evaluation in excess of 10 percent for the hearing loss disability prior to April 3, 2015, or in excess of 20 percent thereafter, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In light of the holding of the Court in Hart, the Board has considered whether the Veteran is entitled to a "staged" rating for his hearing loss.  As reflected in the decision above, the Board has not found any additional variation in his symptomatology or clinical findings that would warrant the assignment of any other staged rating for the bilateral hearing loss since service connection was granted or since a second tier was assigned.  Based upon the record, the Board finds that at no time during the claim/appellate period has the bilateral hearing loss claim on appeal been more disabling than as currently rated (10 percent prior to April 3, 2015, and 20 percent thereafter).


ORDER

An initial evaluation in excess of 10 percent for the service-connected bilateral hearing loss prior to April 3, 2015 is denied and an evaluation in excess of 20 percent beginning April 3, 2015 is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


